Universal service and '112' emergency number (short presentation)
The next item is the report by Sylvana Rapti, on behalf of the Committee on the Internal Market and Consumer Protection, on the universal service and '112' emergency number.
Mr President, how many minutes do I have?
However many I have, I have lost some time due to interpretation. I shall start and you can stop me.
(The President advised the rapporteur that she had four minutes)
My report is on the subject of the European 112 emergency number and the universal service. The 112 number is extremely useful. However, it is as little known as it is useful. Based on the statistics supplied by Eurobarometer for February 2011, only 26% of EU citizens can spontaneously identify the 112 number as the number to call in an emergency. Our target is to achieve 80% spontaneous identification by EU citizens of the 112 number as the number to call in an emergency by 2020, an ambitious target which, if it is to be achieved, depends on a number of other things. In my opinion, it depends on three other things:
The first is the information that can be given by schools and via the media, as well as at tourist entry points to every town, meaning that the 112 number needs to be advertised in ports, at airports and at railway stations.
The second is the question of better cooperation between the 27 Member States of the European Union; we all understand how important it is, especially now, in the summer, at the start of the holidays, for EU citizens to know that, if they call 112, their problem will be resolved regardless of which country they are in and regardless of which language they use on the telephone.
However, the most basic point of all is caller location information, so that we can immediately locate where the person with the problem is and help them. This is where technology comes into its own. This is where technology plays a decisive role and this is where the question of the universal service comes into play.
We need to know what we are talking about and the citizens listening to us need to know. The universal service - as we all know - is a fundamental bundle of services of a specified standard which can be provided at an affordable price and without distorting competition. This is a concept contained in the directive adopted in 2002, a directive that was revised in 2008, the deadline for the transposition of which expired back in May.
Consequently, we have only just entered the evaluation period, which I consider to be extremely important before we progress to the next stage. I say that, because we are talking about this at a time which is absolutely critical to the economy of the European Union and to the economies of the Member States.
I really must stress that universal service is not, in my opinion, the only nor the key driver for achieving the 'broadband for all' objective, given the very high investment cost, without necessarily being able to provide improved services to consumers.
I should like at this point to quote two figures which are important. Obviously I support the digital agenda and its objectives, but when we see that, even where there is 100% broadband coverage, there is only 50% take-up, we need to ask ourselves why.
To close, I think that introducing a broadband requirement into the universal service should be followed by specific measures and incentives for the private sector, funded from national and Community resources.
(RO) Mr President, the reform of the single market must be completed by ensuring that all European citizens have access to communications. This report presents solutions for effectively tackling this issue. I think that they help promote social inclusion and cross-border investments. This is why the proper implementation of the Universal Services Directive is the key to completing the single market.
The single 112 emergency number is one of the European Union's successful innovations. The public information campaign needs to continue to make this service more effective. I welcome moves to encourage cooperation between the institutions in different Member States responsible for managing emergency situations. I also support the initiative on using interpreters as part of these services, as well as the introduction of the caller location system. Every minute counts in an emergency.
Mr President, as the chairman of the committee and also as the shadow for Mrs Rapti, I want to thank her in particular for producing an extremely well-balanced and important report. It is well timed to contribute to the review that the Commission is undertaking. I welcome Mrs Malmström here, looking after Mrs Kroes' interests, because I know that in Sweden in particular they are very much engaged, as in many countries, in rolling out broadband.
I think that Mrs Rapti is right in her approach to this, in saying that the current universal service provision is entirely outdated. I should know because I worked on it way back in 1999. That was at the time when mobile phones were in their infancy. We are now in a position where European citizens on average have more than one mobile phone each. So ideas about universal service are being fundamentally changed and recalibrated, but clearly broadband is now moving in as being an entitlement. We have lots of programmes in this area. Governments have already committed to roll out those programmes and are now doing so. We need to make sure that those are effected, but we also need to ensure that the basic principles of universal service are complied with, particularly for people who are disadvantaged and disabled, to enable them to access those services. That is an area where the existing legal conditions need to be properly enforced.
(CS) Mr President, I do not want to repeat what my fellow Members have said, but the real problem with the 112 number is that barely 26% of Europeans know about it, so the Member States, in cooperation with the European Commission, must make the communication strategy a priority.
Improvements must also be made to the procedures for identifying the location of people calling this number, since this is of fundamental importance in determining the chances of saving lives. I also support the idea of a 'reverse 112 system', which would use telecommunications services to provide an early-warning system for informing citizens of natural disasters and other kinds of disasters of the sort that are becoming increasingly common in our countries.
In addition, I unequivocally support the expansion of opportunities for disabled users of telecommunications services, and I naturally welcome the Commission's pledge to increase the availability of broadband Internet connections for European citizens, including those living outside urban centres.
(PT) Mr President, I also consider this debate to be important. We know how important the universal service is, and that the emergency number 112 should be circulated. As we know, even today less than 30% of the population are aware of this emergency number. That alone shows the need for information and education campaigns, using the various different media, the Internet, radio and broadband. However, I also wish to issue another warning here: all this must not serve to increase social exclusion, because we have to acknowledge that around 100 million people are at risk of poverty and have difficulty in accessing new technology. It is necessary to consider concrete measures and actions which will allow access for all regardless of their circumstances; in other words, the fact that they have no money must not prevent people accessing new technology, the universal service and the emergency number.
(SK) Mr President, I would like to support Mrs Rapti's draft report proposing a substantially more efficient solution for the universal service and the 112 emergency number. We should, in particular, try to make this service genuinely available across the European Union. Additionally, we should try to ensure that the caller's location can, if necessary, be pinpointed, in order to provide the caller with medical assistance as quickly as possible, in case of need.
We should also aim to prevent misuse of this telephone number as a practical joke or other forms of misuse, so that no one calls the number to report false alarms to switchboards staffed by people working under stress.
I also attach great importance to offering communication in numerous languages, because, as people move freely throughout Europe, it is not always possible to communicate to switchboards in one's own language, and these switchboards should therefore offer at least the basic and most widespread languages used in the European Union. In this context, I would also like to draw attention later to the availability of medical assistance.
(GA) Mr President, this debate was very interesting and it is important for our citizens.
Mr President, one of the problems I find with the European Union is that an awful lot of the good work we do is never actually transmitted to the citizens. It is very easy to get publicity if you want to be negative in the Member States, in the media, etc., but a lot of the good work we do is never reported.
That is partly our own fault. As has been pointed out, if only 26% of citizens are aware of this facility, then you have to ask what are we going to do about it, and whose fault is it. Certainly it is something that is of major importance. Speakers have mentioned people with disabilities but this can add value to the lives of average individual citizens. We should be making an all-out effort to communicate that message to every single citizen so that they can see the positive side of the European Union, which is sadly neglected in these times.
Member of the Commission. - Mr President, the Commission thinks the 112 emergency number is great!
On behalf of the Commission and Ms Kroes, I would like to congratulate the rapporteur, Ms Rapti, on the work that she has done, and also to congratulate the Committee on the Internal Market and Consumer Protection and the Committee on the Environment, Public Health and Food Safety on the work they have done on this report.
Regarding universal services, I am glad that the Commission and Parliament take very much the same line when it comes to what role the universal service should play in achieving the common objective of broadband coverage. It should provide a safety net to ensure that citizens are not prevented from participating in society through a lack of affordable access to essential telecom services.
Universal service is not the only means, nor the key driver, for achieving our 'Broadband for all' objectives, and it should take its appropriate, proper place within the range of instruments available to us. Given the potentially significant costs involved in ensuring broadband roll-out across Europe, we need to ensure that the burden of legal obligations does not fall unfairly on the telecom industry or result in increased consumer prices.
The flexibility given by the revised telecom rules should be exercised in a coherent manner right across the EU and take appropriate account of conditions on the ground and of the potential impact on the telecoms industry and consumers.
The Commission is therefore planning to issue a communication, as has been mentioned, on the role of universal service in a broadband environment following the public consultation last year. We have also shown our willingness to help Member States in the implementation process by developing and providing guidance on the application of the existing universal service rules, as called for in the report. We are at the moment in discussion with Member States and the industry on the contents of this guidance. We have also consulted BEREC, which is due to give its opinion very soon.
On the other hand, the Commission agrees that the roll-out of 112 services has contributed to better access for European citizens to emergency services, but we need to reap the full benefits of the revised telecom rules, notably on improving access to 112 facilities for disabled users and transmission of precise caller location information.
The Commission is committed to supporting the development, standardisation and take-up of advanced emergency communication technologies. It considers that Parliament's proposals to define key performance indicators for the emergency services could be a good way forward in enhancing common performance standards.
Obviously, the Commission agrees that the life-saving function of the 112 emergency number cannot be effective if we do not make people truly aware that 112 protects them everywhere in the European Union. That is why the Commission will keep pushing Member States to step up their efforts in promoting 112. Improvements to the 112 system depend heavily on the Member States' cooperation. The Commission has been actively promoting the exchange of technical expertise and best practice within the Expert Group on Emergency Access, mainly on the implementation of the revised telecom rules on 112 and next-generation emergency access, including standardisation.
I can assure you that the Commission will continue to closely cooperate with Member States in order to ensure high and compatible performance on national 112 systems which keep pace with ever-evolving technologies.
The debate is closed.
The vote will take place on Tuesday, 5 July 2011.
Written statements (Rule 149)
The availability of assistance in emergency situations is an integral part of the single market and the freedom rights it provides. The universal 112 emergency number was introduced in Hungary in 2006 with the aim of making emergency services easily available. I can proudly say that the Hungarian Government is committed to adopting fully the 112 emergency number, and pursuant to this the numbers existing today will be phased out gradually from the end of 2012, in the wake of developments financed by EUR 19 million. You may ask why as late as 2012. I think that the technical implementation and making the public aware of the new number cannot be a short-term process. A solid technical foundation is particularly important. In the 21st century Europe needs a single information technology background and functioning data search and geographical positioning systems for emergency services, because the operation of these services without these conditions does not promote, but significantly hinders, the organisation of a unified emergency service. We should therefore welcome the content and objective of this report. The time has come to make citizens aware that they must call 112 in an emergency. We have to continue to call on Member States to do everything they can to help 112 become a completely reliable service available in the whole of Europe.
Increased mobility across Europe has also dictated the need for the concept of a single emergency call number, with the specific aim of making the services offered to citizens more efficient. The 112 number, which is part of the obligations assumed by Member States for joining the EU, fulfils this aim, although only 26% of Europeans can identify it as the emergency call number, according to the latest Eurobarometer survey. We therefore see the need to promote the single 112 number more widely so that it does not become redundant in Member States, while stopping the promotion of other national numbers. Due to European citizens' level of mobility, we must think about handling emergency calls efficiently in foreign languages, as well as about the alternatives to voice calls: text messages, emails or faxes, especially for hearing-impaired users. From a technical perspective, it is vital to reduce the number of failed emergency calls, speed up response times and also reduce the number of hoax calls, which can greatly exceed the number of genuine calls. Coming from Romania, where the 112 number has been operating effectively for several years, I think that it is important for us to support not only the exchange of experiences between the emergency services in Member States, but also joint training programmes for experts and NGOs.
Twenty years after it was introduced, 112 is certainly accessible in all Member States, but only 26% of EU citizens know about it. This is an unacceptable state of affairs, which is why I have fought for Parliament to send out a message to the Commission and to Member States. I therefore welcome the vote on Mrs Rapti's report calling for improvements to service quality and to the information available about this number. More effective regulation is needed, and it is important that we promote the exchange of best practice and ensure that EU funds are properly allocated. It is essential for automated caller location during emergency calls to be faster, and for the future of 112 to be guaranteed by ensuring the reliability of calls made via Skype. We must also introduce the 'reverse 112' automated SMS alert system for use in the event of a disaster. As regards universal service, whilst in the long term the plans are to extend the universal broadband service only, I am delighted in particular with the reminder of service providers' obligation to abide by EU rules on neutrality on the networks. It is unacceptable that their customers might not be able to access the services, content and applications of their choosing over the Internet. Thank you.